 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MARK FREGIA,                                       Case No. 1:21-cv-01068-AWI-BAM (PC)
12                       Plaintiff,                      ORDER DIRECTING CLERK OF COURT TO
                                                         CORRECT DOCKET ENTRY No. 58
13           v.
                                                         ORDER DENYING PLAINTIFF’S REQUEST
14    MIRANDA, et al.,                                   FOR JUDICIAL NOTICE
                                                         (ECF No. 58)
15                       Defendants.
                                                         FINDINGS AND RECOMMENDATIONS
16                                                       REGARDING PLAINTIFF’S MOTION FOR
                                                         TEMPORARY RESTRAINING ORDER AND
17                                                       PRELIMINARY INJUNCTION
                                                         (ECF No. 58)
18
                                                         FOURTEEN (14) DAY DEADLINE
19

20
21   I.     Introduction

22          Plaintiff Mark Fregia (“Plaintiff”) is a state prisoner proceeding pro se and in forma

23   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds against

24   Defendants Ridge and Savage based on Plaintiff’s claims that Defendants were deliberately

25   indifferent to Plaintiff’s serious medical needs by continuing to prescribe medications that caused

26   him to suffer lichen plantus, and then failed to treat such skin condition.

27   ///

28   ///
                                                        1
 1   II.     Request for Judicial Notice

 2           On July 8, 2021, Plaintiff filed a request for the Court to take judicial notice of his

 3   included motion requesting a temporary restraining order and preliminary injunction. (ECF No.

 4   58.) As discussed below, Plaintiff’s motion references alleged due process violations committed

 5   by CDCR staff at the mailroom of Mule Creek State Prison (“MCSP”), Plaintiff’s current

 6   institution. (Id.)

 7           Rule 201(b) of the Federal Rules of Evidence provides that a court may judicially notice a

 8   fact that is not subject to reasonable dispute because it: (1) is generally known within the trial

 9   court’s territorial jurisdiction; or (2) can be accurately and readily determined from sources whose

10   accuracy cannot reasonably be questioned. Fed. R. Evid. 201(b). A motion is not the type of

11   adjudicative fact that is judicially noticeable. Accordingly, Plaintiff’s request for judicial notice

12   is denied.

13   III.    Motion for Permanent and Preliminary Injunction

14           In his motion, Plaintiff alleges that the legal desk at MCSP has stopped returning

15   Declarations of Service that prove inmates’ legal mail was sent out in a timely fashion, or return

16   them unsigned by the mailroom staff, rendering it unofficial and useless. (ECF No. 58.) Plaintiff

17   therefore requests that the Court order: (1) an injunction and restraining order on the Warden of

18   MCSP regarding the alleged withholding of Plaintiff’s Declarations of Service proving his

19   outgoing legal mail; (2) a hearing on this matter; and (3) the staff at MCSP to not retaliate against

20   Plaintiff. (Id.)
21           Defendants have not had the opportunity to file a response, but the Court finds a response

22   unnecessary. The motion is deemed submitted. Local Rule 230(l).

23           “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter

24   v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (citation omitted). “A plaintiff seeking a

25   preliminary injunction must establish that he is likely to succeed on the merits, that he is likely to

26   suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips in his
27   favor, and that an injunction is in the public interest.” Id. at 20 (citations omitted). An injunction

28   may only be awarded upon a clear showing that the plaintiff is entitled to relief. Id. at 22 (citation
                                                         2
 1   omitted).

 2            Federal courts are courts of limited jurisdiction and in considering a request for

 3   preliminary injunctive relief, the Court is bound by the requirement that as a preliminary matter, it

 4   have before it an actual case or controversy. City of L.A. v. Lyons, 461 U.S. 95, 102 (1983);

 5   Valley Forge Christian Coll. v. Ams. United for Separation of Church & State, Inc., 454 U.S.

 6   464, 471 (1982). If the Court does not have an actual case or controversy before it, it has no

 7   power to hear the matter in question. Id. Requests for prospective relief are further limited by 18

 8   U.S.C. § 3626(a)(1)(A) of the Prison Litigation Reform Act, which requires that the Court find

 9   the “relief [sought] is narrowly drawn, extends no further than necessary to correct the violation

10   of the Federal right, and is the least intrusive means necessary to correct the violation of the

11   Federal right.”

12            Furthermore, the pendency of this action does not give the Court jurisdiction over prison

13   officials in general. Summers v. Earth Island Inst., 555 U.S. 488, 491–93 (2009); Mayfield v.

14   United States, 599 F.3d 964, 969 (9th Cir. 2010). The Court’s jurisdiction is limited to the parties

15   in this action and to the viable legal claims upon which this action is proceeding. Summers, 555

16   U.S. at 491−93; Mayfield, 599 F.3d at 969.

17            Plaintiff has not met the requirements for the injunctive relief he seeks in this motion. The

18   injunctive relief requested is directed at the Warden of MCSP and his subordinates in the

19   mailroom, who are not parties to this action. Thus, the Court at this time lacks personal

20   jurisdiction over the third parties who would be enjoined. Furthermore, Plaintiff has requested
21   relief that he admits is unrelated to his claims regarding his own medical care.

22   IV.      Order and Recommendation

23            Accordingly, IT IS HEREBY ORDERED as follows:

24         1. The Clerk of the Court is DIRECTED to correct the docket for Plaintiff’s request for

25            judicial notice, (ECF No. 58), to include a motion for temporary restraining order and

26            preliminary injunction; and
27         2. Plaintiff’s request for judicial notice, (ECF No. 58), is DENIED.

28   ///
                                                         3
 1          Furthermore, it is HEREBY RECOMMENDED that Plaintiff’s motion for temporary

 2   restraining order and preliminary injunction, (ECF No. 58), be DENIED.

 3          These Findings and Recommendation will be submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

 5   (14) days after being served with these Findings and Recommendation, the parties may file

 6   written objections with the court. The document should be captioned “Objections to Magistrate

 7   Judge’s Findings and Recommendation.” The parties are advised that failure to file objections

 8   within the specified time may result in the waiver of the “right to challenge the magistrate’s

 9   factual findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing

10   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

11
     IT IS SO ORDERED.
12

13      Dated:     July 14, 2021                              /s/ Barbara   A. McAuliffe              _
                                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
